Exhibit 10.34

Picture 2 [vstm20191231ex10340a512001.jpg]

 

June 25, 2019

 

Robert Forrester

346 Gay Street

Westwood, MA 02142

 

Dear Robert:

 

As we have agreed, you have resigned your employment with Verastem, Inc. (the
“Company”) and your position on the Verastem Board of Directors, and the Company
has accepted that resignation, effective June 21, 2019 (the “Separation Date”). 
Any capitalized term that is not defined herein shall have the same meaning as
defined in the Amended and Restated Employment Agreement between you and the
Company dated as of November 22, 2013 (the “Employment Agreement”). The purpose
of this letter (the “Agreement”) is to confirm the terms concerning your
separation from employment, as follows:

 

1. Final Salary and Vacation Pay.  In signing this Agreement, you acknowledge
that you have received pay for all work you have performed for the Company
through the Separation Date, to the extent not previously paid.  Since, in
accordance with Company policy, you have no accrued vacation days as of the
Separation Date, you will not receive any pay for such vacation time.  You will
receive the payments described in this Section 1 regardless of whether or not
you elect to sign this Agreement.

2. Severance Benefits.  In consideration of your acceptance of this Agreement
and subject to your meeting in full your obligations hereunder and under the
Confidentiality Agreement (as defined below), and in full satisfaction of any
rights that you have under the Employment Agreement, the Company will provide
you with the following severance benefits:

a. The Company will pay you your salary, at your final base rate of pay, for a
period of thirteen (13) months following the Separation Date.  Payments will be
made in the form of salary continuation, and will begin on the Payment
Commencement Date.  The first payment will be retroactive to the day immediately
following the Separation Date.

b. If you are enrolled in the Company’s group medical and/or dental plans on the
Separation Date, you may elect to continue your participation and that of your
eligible dependents in those plans for a period of time under the federal law
known as “COBRA,” or similar applicable state law (together, “COBRA”).  You may
make such an election whether or not you accept this Agreement.  However, if you
accept this Agreement and you timely elect to continue your participation and
that of your eligible dependents in the plans, the Company will pay or, at its
option, reimburse you for the full premium cost of that participation until the
earlier of the conclusion of thirteen (13) months following the Separation Date
or the date that you

76614182_6



 

become eligible to enroll in the health (or, if applicable, dental) plan of a
new employer.  Payments will begin on the Payment Commencement Date.  The first
payment will be retroactive to the day immediately following the Separation
Date.  If the Company’s contributions end before your entitlement to coverage
under COBRA concludes, you may continue such coverage by paying the full premium
cost yourself.  Notwithstanding the foregoing, in the event that the Company’s
payment of the COBRA premium amounts, as described under this Section 2(b),
would subject the Company to any tax or penalty under the Patient Protection and
Affordable Care Act (as amended from time to time, the “ACA”) or Section 105(h)
of the Internal Revenue Code of 1986, as amended (“Section 105(h)”), or
applicable regulations or guidance issued under the ACA or Section 105(h), or
any other applicable law, in each case, it shall gross up the such payments' tax
consequences, if any, to you.  Notwithstanding the foregoing, if the payment or
reimbursement by the Company of the premium costs, including payment of any
gross up for any tax consequences, described in the preceding sentence, will
subject or expose the Company to taxes or penalties, you and the Company agree
to work together in good faith efforts to renegotiate the provisions of this
section and to enter into a substitute arrangement pursuant to which the Company
may not be subjected or exposed to taxes or penalties but which will not
adversely affect the full economic value to you of the benefits promised by this
provision.  For avoidance of any doubt, nothing in this provision will require
you to accept any renegotiated agreement that would disadvantage you
economically or required that you accept a lesser quality of health care
coverage for yourself or your family.  

3. Acknowledgement of Full Payment and Withholding. 

a. You acknowledge and agree that the payments provided under Section 1 of this
Agreement are in complete satisfaction of any and all compensation and benefits
due to you from the Company, whether for services provided to the Company or
otherwise, through the Separation Date, except as expressed provided herein and
that, except as expressly provided under this Agreement, no further compensation
or benefits are owed or will be paid or provided to you.

b. All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable law
and all other lawful deductions authorized by you. 

4. Status of Employee Benefits, Paid Time Off, Expenses and Equity.

a. Except as otherwise provided in Section 2 or required by applicable law, your
participation in all employee benefit plans of the Company will end as of the
Separation Date, in accordance with the terms of those plans.  You will not
continue to earn vacation, paid time off or other similar benefits after the
Separation Date or be reimbursed for any expenses incurred after the Separation
Date that have not otherwise been approved in writing by the Company.  You will
receive information about your COBRA continuation rights under separate cover. 

b. You agree that, within four (4) weeks immediately following the Effective
Date (as defined below), you will submit your final expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement, and, in accordance with Company
policy, reasonable substantiation and documentation for the

 

-2-

 



 

same.  The Company will reimburse you for your authorized and documented
expenses pursuant to its regular business practice.

c. All unvested stock options granted by the Company to you prior to the
Separation Date which as of the Separation Date are outstanding and, by their
terms, vest only based on the passage of time and which would have vested during
the twenty-five (25) month period immediately following the Separation Date,
shall, notwithstanding the terms of the stock or equity compensation plans and
award agreements to which such stock options are subject, automatically become
fully vested as of the Effective Date, on the condition that you have timely
executed this Agreement and it remains effective on the Effective Date.  In
addition, all other unvested stock options granted by the Company to you prior
to the Separation Date, the vesting of which are based on individual or Company
performance and that are outstanding as of the Separation Date shall,
notwithstanding the terms of the stock or equity compensation plans and award
agreements to which such stock options are subject, for the twenty-five (25)
month period immediately following the Separation Date, remain outstanding and
eligible to vest based on the achievement of the individual or Company
performance metrics to which such awards are subject, in each case subject to
the condition that you have timely executed this Agreement and it remains
effective on the Effective Date. For the avoidance of doubt, all stock options
held by you that have not vested as of or on July 21, 2021 shall automatically
terminate and be forfeited without further action on the part of the Company.
All stock options that have vested as of or on July 21, 2021 shall,
notwithstanding the terms of the stock or equity compensation plans and any
applicable award agreements to which such stock options are subject, remain
exercisable through July 21, 2022, and shall automatically terminate and be
forfeited without further action on the part of the Company if such stock
options have not been exercised on or before July 21, 2022.

d. In the event of any conflict between the vesting provisions applicable to the
equity-based awards set forth in this Section and the terms of the sock or
equity compensation plans and any applicable award agreements, the provisions of
this Section shall govern.

e. Within ten (10) business days of the complete execution of this Agreement,
the Company shall reimburse you for reasonable legal expenses incurred or paid
by you in connection with providing advice to you concerning the conclusion of
your employment with the Company, including but not limited to the drafting and
execution of this Agreement and any other Agreement(s) concerning your continued
provision of services to the Company following the Separation Date, up to a
maximum of twelve thousand dollars ($12,000).

f. You and the Company are contemporaneously entering into a separate consulting
agreement, setting forth the terms of your continued service to the Company as
an independent contractor immediately following the Separation Date (the
“Consulting Agreement”).  Except as expressly provided herein or in the
Consulting Agreement, and notwithstanding anything to the contrary set forth in
the Company’s Amended and Restated 2012 Incentive Plan or any award agreement
between you and the Company thereunder, all  stock options granted to you will
cease to vest as of the Separation Date, and any unvested stock options shall be
forfeited.

 

 



 

-3-

 



 

5. Confidentiality, Non-Disparagement, and Continuing Obligations. 

a. You acknowledge and agree that you will continue to comply with your
obligations under the Employee Non-Solicitation, Non-Competition, Confidential
Information and Inventions Assignment Agreement between you and the Company
dated as of October 7, 2014 (the “Confidentiality Agreement”) that survive the
termination of your employment by necessary implication or the terms thereof.

b. Subject to Section 7(b) of this Agreement and except as may be required by
applicable law or legal process, you agree that you will not disparage or
criticize the Company, its Affiliates, their business, their management or their
products or services, and that you will not otherwise do or say anything that
could reasonably be expected to disrupt the good morale of employees of the
Company.  The Company agrees that, by and through its Board of Directors and
officers, it shall not disparage or criticize you nor will it do or say anything
that could reasonably be expected to damage your personal or professional
reputation or interests.  Additionally, for the avoidance of all doubt, nothing
in this Section prohibits the Parties from responding candidly as required by
law.

6. Return of Company Documents and Other Property.  Except as may be agreed is
necessary given your ongoing consulting relationship, in signing this Agreement
you represent and warrant that you have returned to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) that is proprietary and related to the business of the Company and
its Affiliates (whether present or otherwise), and all keys, access cards,
credit cards, computer hardware and software, telephones and telephone-related
equipment and all other property of the Company or any of its Affiliates in your
possession or control.  The Company agrees that, notwithstanding the foregoing,
you may retain your computer, and to the extent the Company may have assisted in
the purchase of your cell phones, your cell phone(s); provided that, you
represent that you have already deleted or shall promptly delete from the
computer’s and cell phone’s hard drive or files any Company proprietary
information.  Further, you represent and warrant that you have not retained any
copy or derivation of any documents, materials or information (whether in
hardcopy, on electronic media or otherwise) of the Company or any of its
Affiliates. You also agree that if you should later discover any document or
other property of the Company or any of its Affiliates in your possession, you
will immediately return it to the Company and delete it from your
possession.  You agree that you will not, following the Separation Date, for any
purpose, attempt to access or use any computer or computer network or system of
the Company or any of its Affiliates, including without limitation the
electronic mail system.  Further, you acknowledge that you have disclosed to the
Company all passwords necessary or desirable to obtain access to, or that would
assist in obtaining access to, all information which you have password-protected
on any computer equipment, network or system of the Company or any of its
Affiliates.  It is, however, understood and agreed that you may retain
possession of and access to certain Company property, equipment, and documents
as expressly directed by the Company in order to fulfill your obligations under
the Consulting Agreement. 

7. General Release and Waiver of Claims.

a. In exchange for and in consideration of the special severance pay and other
benefits provided to you under this Agreement, which are conditioned on your
signing of this Agreement,

 

-4-

 



 

to which you would not otherwise be entitled, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, on
your own behalf and that of your heirs, executors, and beneficiaries, and all
others claiming through you, you agree that this Agreement shall be in complete
and final settlement of any and all causes of action, rights and claims, whether
known or unknown, that you have had in the past, now have, or might now have, in
any way related to, connected with or arising out of your employment or your
other association with the Company or any of its Affiliates or the termination
of the same or pursuant to Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act, the wage and hour, wage payment and/or fair employment practices laws and
statutes of the state or states in which you have provided services to the
Company or any of its Affiliates (each as amended from time to time), and/or any
other federal, state or local law, regulation or other requirement, and you
hereby release and forever discharge the Company, its subsidiaries and other
Affiliates and all of their respective past, present and future directors,
shareholders, officers, members, managers, investors, joint venturers, general
and limited partners, employees, employee benefit plans, administrators,
trustees, agents, representatives, predecessors, successors and assigns, and all
others connected with any of them, both individually and in their official
capacities, to the extent that each and any individual has an affiliation with
the Company that is known to you, from any and all such causes of action, rights
and claims.

b. Notwithstanding the foregoing, nothing contained in this Agreement shall be
construed to prohibit you from filing a charge with or participating in any
investigation or proceeding conducted by the federal Equal Employment
Opportunity Commission or a comparable state or local agency, except that you
hereby agree to waive your right to recover monetary damages or other individual
relief in any such charge, investigation or proceeding, or any related complaint
or lawsuit filed by you or anyone else on your behalf.   Further, nothing
contained in this Agreement or the Confidentiality Agreement limits, restricts
or in any other way affects your communicating with any governmental agency or
entity, or communicating with any official or staff person of a governmental
agency or entity, concerning matters relevant to the governmental agency or
entity.  Additionally, nothing in this Release shall limit or otherwise restrict
your rights as follows: (i) to bring claims for indemnification in your capacity
as an officer or director of the Company under the Company's Certificate of
Incorporation, Bylaws or agreement, if any, providing for director or officer
indemnification;  (ii) to receive insurance payments under any policy maintained
by the Company that would otherwise apply to you; (iii) to receive retirement
benefits that are accrued and fully vested as of your Separation Date under such
plans protected by ERISA.  Additionally, this release shall not prevent you from
defending yourself against a released party in the event that any such released
party initiates legal action against you pertaining to events or circumstances
arising prior to the effective date of this release (other than a legal action
that solely alleges claims involving or arising out of a violation of law that
would constitute a felony or other crime involving moral turpitude by you that
amounts to criminal misconduct on your part).   In such a circumstance, this
release shall be null and void as against the party initiating litigation alone,
and you may bring any counter-claim you may have against that party. 

c. In signing this Agreement, you acknowledge your understanding that you may
consider the terms of this Agreement for up to twenty-one (21) days from the
date you receive it.  You also acknowledge that you are hereby advised by the
Company to seek the advice of an

 

-5-

 



 

attorney prior to signing this Agreement; that you have had sufficient time to
consider this Agreement and to consult with an attorney, if you wished to do so,
or to consult with any other person of your choosing before signing; and that
you are signing this Agreement voluntarily and with a full understanding of its
terms.

d. You further acknowledge that, in signing this Agreement, you have not relied
on any promises or representations, express or implied, that are not set forth
expressly in this Agreement.  You understand that you may revoke this Agreement
at any time within seven (7) days of the date of your signing by written notice
to the Lead Director of the Company’s Board of Directors and that this Agreement
will take effect only upon the expiration of such seven-day revocation period
and only if you have not timely revoked it (the “Effective Date”).

8. Miscellaneous.

a. This Agreement, together with the Consulting Agreement, constitutes the
entire agreement between you and the Company and its Affiliates and supersedes
all prior and contemporaneous communications, agreements and understandings,
whether written or oral, with respect to your employment, its termination and
all related matters, excluding only the Confidentiality Agreement, which shall
remain in full force and effect in accordance with its terms, and your rights
and obligations with respect to your vested options.

b. This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and an authorized
representative of the Company.  The captions and headings in this Agreement are
for convenience only, and in no way define or describe the scope or content of
any provision of this Agreement.

c. The obligation of the Company to make payments to you or on your behalf under
this Agreement, and your right to retain the same, is expressly conditioned upon
your continued full performance of your obligations under this Agreement and the
Confidentiality Agreement. 

d. This is a Massachusetts contract and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any conflict of laws principles that would result in the application of the laws
of another jurisdiction.  You agree to submit to the exclusive jurisdiction of
the courts of and in the Commonwealth of Massachusetts in connection with any
dispute arising out of this Agreement.

 

[Remainder of Page Intentionally Left Blank]



 

-6-

 



 

If the terms of this Agreement are acceptable to you, please sign, date and
return it to Cathy Carew within twenty-one (21) days of the date you receive
it.  You may revoke this Agreement at any time during the seven-day period
immediately following the date of your signing by notifying the Lead Director of
the Company’s Board of Directors in writing of your revocation within that
period.  If you do not revoke this Agreement, then, on the eighth day following
the date that you signed it, this Agreement shall take effect as a legally
binding agreement between you and the Company on the basis set forth above.  You
agree that if there have been any changes to a prior version of this Agreement
(material or immaterial), the 21 day consideration period will not be
reset.  The enclosed copy of this letter, which you should also sign and date,
is for your records.

 

 

Sincerely,

Verastem, Inc.

 

By:/s/ Dr. Michael Kauffman

Dr. Michael Kauffman

Lead Director

 

Accepted and agreed:

 

Signature:  /s/ Robert Forrester

      Robert Forrester

 

Date: June 25, 2019

 

76614182_6

